DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
1.  The applicant has cancelled several dependent claims that were previously rejected.   The examiner has re-arranged his rejection to address the claim amendments.

2.  The examiner believes that claims 12-13 should have been canceled since these claims were incorporated into claim 11.   The examiner’s rejection below addresses these dependent claims but leaves them in the rejection for “completeness”.

3.  The examiner believes that a more favorable outcome may occur if the applicant includes the following limitations (from dependent claims 4, 6, 10):
From 4:   wherein the SD-WAN controller is configured for establishing a tunnel over a data communications network with a remote system comprising a services gateway, and wherein the mobile gateway is configured for exchanging controlling signaling with the remote system over the tunnel to establish the mobile data sessions.  

From 10:  wherein the SD-WAN controller is configured to collaborate with the SMF to manage mobile connectivity control and policy.

4.  The examiner called the applicant’s attorney as per the Remarks.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4, 7, 11-14, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. US 2018/0343316  and further in view of Sternberg US 2017/0332421
As per claim 1, Meyer (US 2018/0343316 – See PTO 892) teaches a system for providing mobile device connectivity (See Figure 7 showing mobile device(s) and network connectivity via cellular, PDN, Circuit Switched, etc..  Note that Fig 1 shows the overall architecture), the system comprising:  
5one or more processors AND memory storing executable instructions for the processors ANDE a mobile gateway implemented on the one or more processors (Figure 1 shows overall architecture, Figures 2-3 show connectivity between the Data Center/SDN to other devices/services via “gateway” such as an Edge Router #206 or Service Proxy Gateway #302), wherein the mobile gateway comprises: 
[0028] Turning now to FIG. 2, an implementation 200 of the datacenter environment 101 for facilitating communications between some of the workloads 130 and the target service(s) 112 will be described. The illustrated implementation 200 includes three workloads 130A-130C. The workloads 130A-130C can communicate with one another via one or more overlay networks 202. The overlay networks 202 can be constructs of the SDN environment 106 implemented via the SDN component(s) 134 and the SDN controller(s) 136. The overlay network(s) 202 can include one or more virtual or logical links built on top of an underlay (infrastructure) network 204, which represents the physical network of the datacenter environment 101. The underlay network 204 connects the overlay network 202 to one or more edge routers 206. The edge router(s) 206 operate at the edge of the underlay network 204 and facilitate ingress/egress traffic from the datacenter environment 101 to outside networks, such as the public network 108 and the private network 110. The illustrated datacenter environment 101 also includes one or more infrastructure control hosts 208 that manage the software-defined environment 102, including the cloud computing environment 104 and the SDN environment 106. The SDN environment 106 provides routing functions for the overlay network(s) 202 utilizing the underlay network 204 to route packets between compute resources operating in the cloud computing environment 104, the edge router(s) 206, and the infrastructure control hosts 208. 

an on-premises telecommunications network core (backbone/backplane connections supporting communications between #101, #102, #104, #106 #114, #116, #118 in Figure 1) 10configured for establishing mobile data sessions for a plurality of mobile user devices and enabling communication between the mobile user devices through the on-premises telecommunications network core (Figure 1 shows the architecture while Figures 2-3 show both on-premises communications (#202 is internal Data Center cmmunications while the Edge Router/Service Proxy Gateway can provide communications to external networks/users (see Public #108 and Private #110 networks – “backbone/backplane” connections can be internal to a device, such as a edge router #206 and/or between the SDN as shown in #202 in Figure 2 that provides communications between the Workloads #130 internally ) ; and 
a software-defined wide-area network (SD-WAN) 15controller configured for establishing an SD-WAN overlay network for connecting the mobile user devices to an external telecommunications network (Figure 1 shows SDN controllers #136 that functionally provide an SD-WAN overlay to Public/Private networks in Figures 1, 2 and 3.  
[0028] Turning now to FIG. 2, an implementation 200 of the datacenter environment 101 for facilitating communications between some of the workloads 130 and the target service(s) 112 will be described. The illustrated implementation 200 includes three workloads 130A-130C. The workloads 130A-130C can communicate with one another via one or more overlay networks 202. The overlay networks 202 can be constructs of the SDN environment 106 implemented via the SDN component(s) 134 and the SDN controller(s) 136.
  	Wherein the mobile gateway comprises a session border controller (SBC) 
Meyer teaches at least an Edge Router #206 and/or a Service Proxy Gateway #302 in figures 2-3 respectively, where a router is a well known device that inherently provides “session border control” since can be located at a border between networks and provices routing/policy control of the data/control planes).
Also see Chung or Kennedy, pertinent but not cited:
i.  Chung (US 2017/0085486 – See IDS), pertinent but not cited teaches that at least the SDN’s contain computer devices that execute network functions, which inherently reads on routing devices such as routers, etc., and NOTE that border routers use border gateway protocols (such as well-known BGP), which reads on the claim as well.  Para #13 teaches executing network functions while Para #12 teaches routing control/data plance data).  
[0013] FIG. 1 shows a block diagram illustrating an overview of a communication environment 10 employing a distributed software defined network (SDN) packet core system. The communication environment 10 can include a plurality of radio access points (APs) 30 serving mobile devices 20 in their proximity, a plurality of local SDN infrastructure instances 110 (also referred to herein as regional pods 110), a central SDN infrastructure instance 120, one or more metropolitan area networks 12, a first transit network 15, one or more second transit networks 18 and one or more data centers 90. Each local SDN infrastructure instance 110 can include a plurality of computer devices 115 configured to execute network functions for serving mobile devices 20 in the proximity of that SDN infrastructure instance 110. 
[From Para #13] “..Each local SDN infrastructure instance 110 can include a plurality of computer devices 115 configured to execute network functions for serving mobile devices 20 in the proximity of that SDN infrastructure instance 110”.  
[0012] In such a distributed and hierarchical deployment, one of the problems to be solved is how to route control plane and data plane traffic between the various regional pods, the respective computing devices and/or the respective network functional blocks. Control plane traffic includes messages used to signal the establishment of a user session, for instance, between a radio access point and the packet core system and routing information for directing data-plane traffic through the packet core system. Data plane traffic includes data packets Routing control plane and data plane traffic includes balancing the processing loads of various regional pods, respective computing devices and/or respective network computational blocks. In this disclosure, hierarchical load balancing systems and load balancing methods are configured for balancing processing load in a distributed software defined network (SDN) packet core system. 
ii.  Kennedy, pertinent but not cited, (US 2016/0065465 – See PTO 892) is added merely as a teaching reference and specifically uses the term Session Border Controller.
[0005] IP networks that are configured to carry voice data packets often include a session border controller (SBC). An SBC is a network element which serves as a firewall for VoIP data packets entering a network or network segment. An SBC is typically located at a boundary of a network or network segment, so that all voice data packets entering or leaving the network or network segment are received by the SBC.
and 
wherein the SBC is configured for controlling telecommunications control plane signaling at an edge between an on-premises access network and a remote system comprising a centralized controller:  (Figure 2 teaches an Edge Router which inherently provides control of the data/control plane (ie. the user’s channel) for communications.  Figures 2-3 show that the Workloads (WL’s) can communicate with Target Services, hence one skilled would inherently use routers at both ends if/when using IP communications, thusly there is an edge router/controller at both ends and/or an SDN controller at both ends.  See also figure 7 which shows communications via mulitiple conveyances where routers/controllers would be used in end-to-end communications for at least VoIP/Data in Cellular, PDN and Internet networks).
Furthermore, see Chung, pertinent but not cited:
Chung, figures 1-2 and Para #12 below shows that a routing function is provided for both data and control plane data between at least the User (at the local SDN/access 
But is silent on
wherein the on-premises telecommunications core comprises a 5G core comprising an access management function (AMF), a session management function (SMF), and a user plane function (UPF).  

At least Sternberg (US 2017/0332421- See PTO 892) teaches a 5G core that comprises an AMF, SMF and UPF:
[0690] The 5G core network 270 shown in FIG. 37F may include an access and mobility management function ( AMF) 272, a session management function ( SMF) 274, a user plane function ( UPF) 276, a user data management function (UDM) 278, an authentication server function (AUSF) 280, a Network Exposure Function (NEF), a policy control function (PCF) 284, a non-3GPP interworking function (N3IWF) 292 and an application function (AF) 288. While each of the foregoing elements are depicted as part of the 5G core network 270, it will be appreciated that any one of these elements may be owned and/or operated by an entity other than the core network operator. It should also be appreciated that a 5G core network may not consist of all of these elements, may consist of additional elements, and may consist of multiple instances of each of these elements. FIG. 37F shows that network functions directly connect to one another, however, it should be appreciated that they may communicate via routing agents such as diameter routing agents or message buses.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the on-premises telecommunications core comprises a 5G core comprising an access management function (AMF), a session management function (SMF), and a user plane function (UPF), to provide means for connecting to and supporting communications to/from newer standardized networks such as 5G for compatibility.

	

As per claims 4 and 14, Meyer teaches claim 1/11, wherein the SD-WAN controller is configured for 25establishing a tunnel over a data communications network with a remote system comprising a services gateway, and wherein the mobile gateway is configured for exchanging controlling signaling with the remote system over the tunnel to establish the mobile data sessions (Meyer teaches support for SD-controllers that support LAN/WAN configurations in his figures and a “service gateway” can again be broadly interpreted as an Edge Router #206 and/or a Service Proxy Gateway #302.  Depending upon which network is used (see Figure 7), IP communications can be sent “directly” and/or “tunnelled” if/when through a Non-IP network (such as a circuit-switched network #706).
Furthermore, see Chung, pertinent but not cited:
Chung Para’s #12 and #19 below which teaches tunneling for control/data planes.  
[0012] In such a distributed and hierarchical deployment, one of the problems to be solved is how to route control plane and data plane traffic between the various regional pods, the respective computing devices and/or the respective network functional blocks. Control plane traffic includes messages used to signal the establishment of a user session, for instance, between a radio access point and the packet core system and routing information for directing data-plane traffic through the packet core system. Data plane traffic includes data packets that are exchanged between user devices and the Internet (or another user device) and are tunneled through the packet core system. Routing control plane and data plane traffic includes balancing the processing loads of various regional pods, respective computing devices and/or respective network computational blocks. In this disclosure, hierarchical load balancing systems and load balancing methods are configured for balancing processing load in a distributed software defined network (SDN) packet core system. 
[From Para #19] “..In some implementations, coupling between the APs 30 and entities (such as computer devices 115 or SDN element(s) running thereon) within the local SDN transport tunnels 35 over the metropolitan area network(s) 12. For instance, transport tunnels 35, such as Ethernet-over-IP (EoIP) tunnels, can be used over metropolitan area networks 12 that provide IP connectivity to local SDN infrastructure instances 110. In some implementations, the transport tunnels 35 can include an Ethernet-over-IP tunnel, generic user datagram protocol (UDP) encapsulation (GUE) tunnel, generic route encapsulation (GRE) tunnel, 802.11 over GUE tunnel, GPRS tunneling protocol (GTP) tunnel, Internet Protocol (IP) security (IPSec) tunnel, other type of tunnel or a combination thereof”.

As per claims 7 and 17, Meyer teaches claim 1/11 wherein the on-premises telecommunications 5core comprises a packet data network (PDN) gateway (PGW) – Figure 1, #108 shows the Internet (eg. a packet data network) and Figure 2 shows the Edge router (eg. mobile data gateway) connects the Data Center #101 to at least the Internet, hence it acts as a PDN Gateway (PGW).  
Also note that Bansal (EP2963866 – See IDS), pertinent but not cited, specifically teaches a network with an SDN that supports use of a Packet Data Network (PDN) gateway):

    PNG
    media_image1.png
    149
    832
    media_image1.png
    Greyscale



As per claim 11, Meyer (US 2018/0343316 – See PTO 892) teaches a method for providing mobile device connectivity (See Figure 7 showing mobile device(s) and network connectivity via cellular, PDN, Circuit Switched, etc..  Note that Fig 1 shows the overall architecture), the method comprising:  
5at a mobile gateway implemented on one or more processors (Figure 1 shows overall architecture, Figures 2-3 show connectivity between the Data Center/SDN to other devices/services via “gateway” such as an Edge Router #206 or Service Proxy Gateway #302), wherein the mobile gateway comprises: 
FIG. 2, an implementation 200 of the datacenter environment 101 for facilitating communications between some of the workloads 130 and the target service(s) 112 will be described. The illustrated implementation 200 includes three workloads 130A-130C. The workloads 130A-130C can communicate with one another via one or more overlay networks 202. The overlay networks 202 can be constructs of the SDN environment 106 implemented via the SDN component(s) 134 and the SDN controller(s) 136. The overlay network(s) 202 can include one or more virtual or logical links built on top of an underlay (infrastructure) network 204, which represents the physical network of the datacenter environment 101. The underlay network 204 connects the overlay network 202 to one or more edge routers 206. The edge router(s) 206 operate at the edge of the underlay network 204 and facilitate ingress/egress traffic from the datacenter environment 101 to outside networks, such as the public network 108 and the private network 110. The illustrated datacenter environment 101 also includes one or more infrastructure control hosts 208 that manage the software-defined environment 102, including the cloud computing environment 104 and the SDN environment 106. The SDN environment 106 provides routing functions for the overlay network(s) 202 utilizing the underlay network 204 to route packets between compute resources operating in the cloud computing environment 104, the edge router(s) 206, and the infrastructure control hosts 208. 
Establishing, using an on-premises telecommunications network core of the mobile gateway (backbone/backplane connections supporting communications between #101, #102, #104, #106 #114, #116, #118 in Figure 1) mobile data sessions for a plurality of 10mobile user devices and enabling communication between the mobile user devices through the on-premises telecommunications network core (Figure 1 shows the architecture while Figures 2-3 show both on-premises communications (#202 is internal Data Center cmmunications while the Edge Router/Service Proxy Gateway can provide communications to external networks/users (see Public #108 and Private #110 networks – “backbone/backplane” connections can be internal to a device, such as a edge router #206 and/or between the SDN as shown in #202 in Figure 2 that provides communications between the Workloads #130 internally ) ; and 
Establishing, using a software-defined wide-area network (SD-WAN) 15controller, an SD-WAN overlay network for connecting the mobile user devices to an external 
[0028] Turning now to FIG. 2, an implementation 200 of the datacenter environment 101 for facilitating communications between some of the workloads 130 and the target service(s) 112 will be described. The illustrated implementation 200 includes three workloads 130A-130C. The workloads 130A-130C can communicate with one another via one or more overlay networks 202. The overlay networks 202 can be constructs of the SDN environment 106 implemented via the SDN component(s) 134 and the SDN controller(s) 136.
Wherein the mobile gateway comprises a session border controller (SBC) 
Meyer teaches at least an Edge Router #206 and/or a Service Proxy Gateway #302 in figures 2-3 respectively, where a router is a well known device that inherently provides “session border control” since can be located at a border between networks and provices routing/policy control of the data/control planes).
Also see Chung or Kennedy, pertinent but not cited:
i.  Chung (US 2017/0085486 – See IDS), pertinent but not cited teaches that at least the SDN’s contain computer devices that execute network functions, which inherently reads on routing devices such as routers, etc., and NOTE that border routers use border gateway protocols (such as well-known BGP), which reads on the claim as well.  Para #13 teaches executing network functions while Para #12 teaches routing control/data plance data).  
[0013] FIG. 1 shows a block diagram illustrating an overview of a communication environment 10 employing a distributed software defined network (SDN) packet core system. The communication environment 10 can include a plurality of radio access points (APs) 30 serving mobile devices 20 in their proximity, a plurality of local SDN infrastructure instances 110 (also referred to herein as regional pods 110), a central SDN infrastructure instance 120, one or more metropolitan area networks 12, a first transit network 15, one or more second transit networks 18 and one or more data centers 90. Each local SDN infrastructure instance 110 can include a plurality of computer devices 115 configured to execute network functions for 
[From Para #13] “..Each local SDN infrastructure instance 110 can include a plurality of computer devices 115 configured to execute network functions for serving mobile devices 20 in the proximity of that SDN infrastructure instance 110”.  
[0012] In such a distributed and hierarchical deployment, one of the problems to be solved is how to route control plane and data plane traffic between the various regional pods, the respective computing devices and/or the respective network functional blocks. Control plane traffic includes messages used to signal the establishment of a user session, for instance, between a radio access point and the packet core system and routing information for directing data-plane traffic through the packet core system. Data plane traffic includes data packets that are exchanged between user devices and the Internet (or another user device) and are tunneled through the packet core system. Routing control plane and data plane traffic includes balancing the processing loads of various regional pods, respective computing devices and/or respective network computational blocks. In this disclosure, hierarchical load balancing systems and load balancing methods are configured for balancing processing load in a distributed software defined network (SDN) packet core system. 
ii.  Kennedy, pertinent but not cited, (US 2016/0065465 – See PTO 892) is added merely as a teaching reference and specifically uses the term Session Border Controller.
[0005] IP networks that are configured to carry voice data packets often include a session border controller (SBC). An SBC is a network element which serves as a firewall for VoIP data packets entering a network or network segment. An SBC is typically located at a boundary of a network or network segment, so that all voice data packets entering or leaving the network or network segment are received by the SBC.
and 
wherein the SBC is configured for controlling telecommunications control plane signaling at an edge between an on-premises access network and a remote system comprising a centralized controller:  (Figure 2 teaches an Edge Router which inherently provides control of the data/control plane (ie. the user’s channel) for communications.  Figures 2-3 show that the Workloads (WL’s) can communicate with Target Services, hence one skilled would inherently use routers at both ends if/when using IP communications, thusly there is an edge router/controller at both ends and/or an SDN controller at both ends.  See also figure 7 which shows communications via mulitiple conveyances where routers/controllers would be used in end-to-end communications for at least VoIP/Data in Cellular, PDN and Internet networks).
Furthermore, see Chung, pertinent but not cited:
Chung, figures 1-2 and Para #12 below shows that a routing function is provided for both data and control plane data between at least the User (at the local SDN/access network) and a remote system (that comprises the Central SDN Instance/controller #120).  
But is silent on
wherein the on-premises telecommunications core comprises a 5G core comprising an access management function (AMF), a session management function (SMF), and a user plane function (UPF).  

At least Sternberg (US 2017/0332421- See PTO 892) teaches a 5G core that comprises an AMF, SMF and UPF:
[0690] The 5G core network 270 shown in FIG. 37F may include an access and mobility management function ( AMF) 272, a session management function ( SMF) 274, a user plane function ( UPF) 276, a user data management function (UDM) 278, an authentication server function (AUSF) 280, a Network Exposure Function (NEF), a policy control function (PCF) 284, a non-3GPP interworking function (N3IWF) 292 and an application function (AF) 288. While each of the foregoing elements are depicted as part of the 5G core network 270, it will be appreciated that any one of these elements may be owned and/or operated by an entity other than the core network operator. It should also be appreciated that a 5G core network may not consist of all of 
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the on-premises telecommunications core comprises a 5G core comprising an access management function (AMF), a session management function (SMF), and a user plane function (UPF), to provide means for connecting to and supporting communications to/from newer standardized networks such as 5G for compatibility.

	
As per claim 12, See the rejection of claim 11 where the limitation(s) of claim 12 were included in claim 11 (claim 12 should have been canceled in the amendment).

As per claim 13, See the rejection of claim 11 where the limitation(s) of claim 13 were included in claim 11 (claim 13 should have been canceled in the amendment).


As per claim 20, Meyer (US 2018/0343316 – See PTO 892) teaches a non-transitory computer readable medium comprising computer executable instructions embodied in the non-transitory computer radable medium that when executed by at least one processor of at least one computer to perform steps comprising - mobile device connectivity (See Figure 7 showing mobile device(s) and network connectivity via cellular, PDN, Circuit Switched, etc..  Note that Fig 1 shows the overall architecture):  
5at a mobile gateway implemented on one or more processors (Figure 1 shows overall architecture, Figures 2-3 show connectivity between the Data Center/SDN to other devices/services via “gateway” such as an Edge Router #206 or Service Proxy Gateway #302), wherein the mobile gateway comprises: 
FIG. 2, an implementation 200 of the datacenter environment 101 for facilitating communications between some of the workloads 130 and the target service(s) 112 will be described. The illustrated implementation 200 includes three workloads 130A-130C. The workloads 130A-130C can communicate with one another via one or more overlay networks 202. The overlay networks 202 can be constructs of the SDN environment 106 implemented via the SDN component(s) 134 and the SDN controller(s) 136. The overlay network(s) 202 can include one or more virtual or logical links built on top of an underlay (infrastructure) network 204, which represents the physical network of the datacenter environment 101. The underlay network 204 connects the overlay network 202 to one or more edge routers 206. The edge router(s) 206 operate at the edge of the underlay network 204 and facilitate ingress/egress traffic from the datacenter environment 101 to outside networks, such as the public network 108 and the private network 110. The illustrated datacenter environment 101 also includes one or more infrastructure control hosts 208 that manage the software-defined environment 102, including the cloud computing environment 104 and the SDN environment 106. The SDN environment 106 provides routing functions for the overlay network(s) 202 utilizing the underlay network 204 to route packets between compute resources operating in the cloud computing environment 104, the edge router(s) 206, and the infrastructure control hosts 208. 
Establishing, using an on-premises telecommunications network core of the mobile gateway (backbone/backplane connections supporting communications between #101, #102, #104, #106 #114, #116, #118 in Figure 1) mobile data sessions for a plurality of 10mobile user devices and enabling communication between the mobile user devices through the on-premises telecommunications network core (Figure 1 shows the architecture while Figures 2-3 show both on-premises communications (#202 is internal Data Center cmmunications while the Edge Router/Service Proxy Gateway can provide communications to external networks/users (see Public #108 and Private #110 networks – “backbone/backplane” connections can be internal to a device, such as a edge router #206 and/or between the SDN as shown in #202 in Figure 2 that provides communications between the Workloads #130 internally); and 
Establishing, using a software-defined wide-area network (SD-WAN) 15controller, an SD-WAN overlay network for connecting the mobile user devices to an external 
[0028] Turning now to FIG. 2, an implementation 200 of the datacenter environment 101 for facilitating communications between some of the workloads 130 and the target service(s) 112 will be described. The illustrated implementation 200 includes three workloads 130A-130C. The workloads 130A-130C can communicate with one another via one or more overlay networks 202. The overlay networks 202 can be constructs of the SDN environment 106 implemented via the SDN component(s) 134 and the SDN controller(s) 136.
Wherein the mobile gateway comprises a session border controller (SBC) 
Meyer teaches at least an Edge Router #206 and/or a Service Proxy Gateway #302 in figures 2-3 respectively, where a router is a well known device that inherently provides “session border control” since can be located at a border between networks and provices routing/policy control of the data/control planes).
Also see Chung or Kennedy, pertinent but not cited:
i.  Chung (US 2017/0085486 – See IDS), pertinent but not cited teaches that at least the SDN’s contain computer devices that execute network functions, which inherently reads on routing devices such as routers, etc., and NOTE that border routers use border gateway protocols (such as well-known BGP), which reads on the claim as well.  Para #13 teaches executing network functions while Para #12 teaches routing control/data plance data).  
[0013] FIG. 1 shows a block diagram illustrating an overview of a communication environment 10 employing a distributed software defined network (SDN) packet core system. The communication environment 10 can include a plurality of radio access points (APs) 30 serving mobile devices 20 in their proximity, a plurality of local SDN infrastructure instances 110 (also referred to herein as regional pods 110), a central SDN infrastructure instance 120, one or more metropolitan area networks 12, a first transit network 15, one or more second transit networks 18 and one or more data centers 90. Each local SDN infrastructure instance 110 can include a plurality of computer devices 115 configured to execute network functions for 
[From Para #13] “..Each local SDN infrastructure instance 110 can include a plurality of computer devices 115 configured to execute network functions for serving mobile devices 20 in the proximity of that SDN infrastructure instance 110”.  
[0012] In such a distributed and hierarchical deployment, one of the problems to be solved is how to route control plane and data plane traffic between the various regional pods, the respective computing devices and/or the respective network functional blocks. Control plane traffic includes messages used to signal the establishment of a user session, for instance, between a radio access point and the packet core system and routing information for directing data-plane traffic through the packet core system. Data plane traffic includes data packets that are exchanged between user devices and the Internet (or another user device) and are tunneled through the packet core system. Routing control plane and data plane traffic includes balancing the processing loads of various regional pods, respective computing devices and/or respective network computational blocks. In this disclosure, hierarchical load balancing systems and load balancing methods are configured for balancing processing load in a distributed software defined network (SDN) packet core system. 
ii.  Kennedy, pertinent but not cited, (US 2016/0065465 – See PTO 892) is added merely as a teaching reference and specifically uses the term Session Border Controller.
[0005] IP networks that are configured to carry voice data packets often include a session border controller (SBC). An SBC is a network element which serves as a firewall for VoIP data packets entering a network or network segment. An SBC is typically located at a boundary of a network or network segment, so that all voice data packets entering or leaving the network or network segment are received by the SBC.
and 
wherein the SBC is configured for controlling telecommunications control plane signaling at an edge between an on-premises access network and a remote system comprising a centralized controller:  (Figure 2 teaches an Edge Router which inherently provides control of the data/control plane (ie. the user’s channel) for communications.  Figures 2-3 show that the Workloads (WL’s) can communicate with Target Services, hence one skilled would inherently use routers at both ends if/when using IP communications, thusly there is an edge router/controller at both ends and/or an SDN controller at both ends.  See also figure 7 which shows communications via mulitiple conveyances where routers/controllers would be used in end-to-end communications for at least VoIP/Data in Cellular, PDN and Internet networks).
Furthermore, see Chung, pertinent but not cited:
Chung, figures 1-2 and Para #12 below shows that a routing function is provided for both data and control plane data between at least the User (at the local SDN/access network) and a remote system (that comprises the Central SDN Instance/controller #120).  
But is silent on
wherein the on-premises telecommunications core comprises a 5G core comprising an access management function (AMF), a session management function (SMF), and a user plane function (UPF).  

At least Sternberg (US 2017/0332421- See PTO 892) teaches a 5G core that comprises an AMF, SMF and UPF:
[0690] The 5G core network 270 shown in FIG. 37F may include an access and mobility management function ( AMF) 272, a session management function ( SMF) 274, a user plane function ( UPF) 276, a user data management function (UDM) 278, an authentication server function (AUSF) 280, a Network Exposure Function (NEF), a policy control function (PCF) 284, a non-3GPP interworking function (N3IWF) 292 and an application function (AF) 288. While each of the foregoing elements are depicted as part of the 5G core network 270, it will be appreciated that any one of these elements may be owned and/or operated by an entity other than the core network operator. It should also be appreciated that a 5G core network may not consist of all of 
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the on-premises telecommunications core comprises a 5G core comprising an access management function (AMF), a session management function (SMF), and a user plane function (UPF), to provide means for connecting to and supporting communications to/from newer standardized networks such as 5G for compatibility.



Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. US 2018/0343316 / Sternberg and further in view of Kotecha et al. US 2009/0197597.
As per claims 5 and 15, Meyer teaches claim 1/11, but is silent on wherein the mobile gateway is configured for 30providing quality of service (QoS) and route optimization for the mobile user devices using the SD-WAN overlay network.  
As shown previously, Chung teaches “routing functions” which would inherently use routers and one skilled understands that routers can inherently provide QoS (for voice/data) and route optimization (eg. using RIP, OSPF protocols).
Kotecha (US 2009/0197597 – See PTO 892), pertinent but not cited, is added to teach routers that support QoS and route optimization:
[0045] To further illustrate, in one specific example when a mobile device is located in a visited network (e.g., roaming network), the mobile device establishes a communication session with a roaming access router and receives through the roaming access router the first and second IP addresses. The mobile device also receives a set of rules. The set of rules may be associated with route optimization and may include, for example, rules directing the mobile device to use the roaming IP address 
	
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Meyer, such that wherein the mobile gateway is configured for 30providing quality of service (QoS) and route optimization for the mobile user devices using the SD-WAN overlay network, to provide means for supporting user QoS by optimizing any/all routing requirements to/from the network for a user.



	Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. US 2018/0343316 / Sternberg  and further in view of Wang US 9,455,778
As per claims 6 and 16, the combo teaches claim 5/15, but is silent on wherein providing QoS and route optimization for the mobile user devices using the SD-WAN overlay network -21-Attorney Docket No. 1322/593/2 comprises prioritizing the mobile data sessions and re-routing the mobile data sessions over the SD-WAN overlay network to maintain QoS according to prioritizing the mobile data sessions.  
At least Wang (US 9,455,778 – See PTO 892) teaches the ability to prioritize data and re-route it when necessary to maintain a QoS for prioritized user data:

 [From Claim 8]:  “..the control circuit determining if the primary communication path is not available to support optical communications; if the primary communication path is not available, then the control circuit instructs the data switch to re-route data from the primary communication path to the secondary communication path by sending signals to and receiving signals from the second subscriber optical interface, each subscriber optical interface comprising a protocol adapter for translating signals from an optical network protocol to signals wherein if the primary communication path is not available, then the control circuit instructs the data switch to delay and drop low priority data and route only high priority data across the secondary communication path”.
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein providing QoS and route optimization for the mobile user devices using the SD-WAN overlay network -21-Attorney Docket No. 1322/593/2 comprises prioritizing the mobile data sessions and re-routing the mobile data sessions over the SD-WAN overlay network to maintain QoS according to prioritizing the mobile data sessions, to provide re-routing of user data if there is a failure or congestion to optimize communications and provide QoS.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer/Wang/ Sternberg and further in view of Zhao US 2012/0320827
As per claim 8, the combo teaches claim 6, but is silent on wherein the on-premises telecommunications core comprises an evolved packet core (EPC) comprising a mobility management entity (MME), a serving gateway (SGW), a home subscriber server (HSS), and an access network discovery and 10selection function (ANDSF).  
At least Zhao (US 2012/0320827 – See PTO 892) teaches support for a network comprising the above components/functions:
 [0061] In an aspect of the disclosure, an evolved packet core ( EPC) is a core network for an LTE or evolved high rate packet data (eHRPD) wireless communication system. A core network serves as a common backbone infrastructure for a wireless communication system. The EPC may be comprised of the following elements: mobility management entity ( MME), serving gateway ( SGW), packet data network gateway (PGW), home subscriber service ( HSS), access network discovery and selection function ( ANDSF), evolved packet data gateway (ePDG), etc.
.


Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer/Wang/Zhao/Sternberg and further in view of Salkintzis US 2018/0167983
As per claim 10 and 19, the combo teaches20 15claim 9/18, but is silent on wherein the SD-WAN controller is configured to collaborate with the SMF to manage mobile connectivity control and policy.  
	Salkintzis (US 2018/0167983 – See PTO 892) teaches various functions supported for communications between WLAN and Cellular networks, to include “CP functions” (control plane functions) shown in figure 1, #140, to include both policy and session management:
[0028] The CP functions 140 can include network control functions that govern access to services of the mobile core network 130. Examples of CP functions can include a mobility management function, a policy function, a session management function, an authentication function, and/or other network control functions. The UP function 145 can enable delivery of data and other services to a subscriber, such as a remote unit 105. The SDM 150 can be a central database that contains user-related and subscription-related information.
[0029] In next-generation, such as 5G, 3GPP mobile core networks 130, both the mobile RAN 120 and the WLAN AN 110, or any other non-3GPP access network, can communicate with the core network using a common control plane interface, such as an NG2 The interworking entity 135 can provide interworking between a WLAN AN 110 and the mobile core network 130, by converting non-3GPP access network protocols to messages sent over the NG2 and NG3 interfaces. 
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the SD-WAN controller is configured to collaborate with the SMF to manage mobile connectivity control and policy, to provide interfacing/coordination to network components (ie. SMF) to optimize communications and support/compatibility with these new(er) standardized network.



Allowable Subject Matter
The examiner believes that a more favorable outcome may occur if the applicant includes the following limitations (from dependent claims 4, 6, 10):
From 4:   wherein the SD-WAN controller is configured for establishing a tunnel over a data communications network with a remote system comprising a services gateway, and wherein the mobile gateway is configured for exchanging controlling signaling with the remote system over the tunnel to establish the mobile data sessions.  
From 6:   prioritizing the mobile data sessions and re-routing the mobile data sessions over the SD-WAN overlay network to maintain QoS according to prioritizing the mobile data sessions.  
From 10:  wherein the SD-WAN controller is configured to collaborate with the SMF to manage mobile connectivity control and policy.










Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414